Citation Nr: 0728597	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wound of the left 
wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wound of the right 
hand, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected status post radiation therapy for prostate cancer 
with residual urinary frequency and urgency, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected frequency of stools with urgency secondary to 
radiation as residual of prostate cancer treatment, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).

In February 2007, the veteran raised the issue of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability.  This issue has not been 
developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks increased ratings for residuals of shell 
fragment wound of the left wrist, currently evaluated as 10 
percent disabling, residuals of shell fragment wound of the 
right hand, currently evaluated as 30 percent disabling, 
status post radiation therapy for prostate cancer with 
residual urinary frequency and urgency, currently evaluated 
as 40 percent disabling, frequency of stools with urgency 
secondary to radiation as residual of prostate cancer 
treatment, currently evaluated as 30 percent disabling, and 
an initial evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent comprehensive VA 
examinations of these service connected disabilities in 
October 2004, approximately 3 years ago.  The transcript of 
the June 2007 videoconference hearing before the Board shows 
that the veteran reported that these disorders had increased 
in severity since that time.  The Board therefore concludes 
that additional VA examinations are needed to provide a 
current picture of the service-connected disorders at issue 
on appeal.  38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected residuals of 
shell fragment wounds of the left wrist 
and right hand.  The claims file must 
be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of the left wrist and 
right hand disorders found to be 
present.  In particular, the examiner 
must state whether the veteran has 
favorable or unfavorable ankylosis of 
any joints or digits, limitation of 
motion of any joints or digits, 
disability of any muscle groups, 
residual scarring, and complete or 
incomplete paralysis of any nerve.  If 
incomplete paralysis of a nerve is 
found, the examiner must state whether 
it is best characterized as mild, 
moderate, or severe.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected prostate cancer 
residuals, to specifically include 
urinary and bowel dysfunction.  The 
claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
residual disorders that the veteran 
currently experiences as a result of 
both his prostate cancer and the 
treatment provided for the prostate 
cancer.  In regards to urinary and 
bowel dysfunction, the examiner must 
state the current manifestations of 
these symptoms, to include such things 
as: voiding frequency; use and 
frequency of changing of absorbent 
materials; renal dysfunction; frequency 
of diarrhea, constipation, and 
abdominal distress; residual 
malnutrition; stricture of the rectum 
and anus; and impairment of sphincter 
control.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

5.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

6.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




